                                           Case 3:17-cv-05517-EMC Document 96 Filed 11/14/18 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SINCO TECHNOLOGIES PTE LTD.,                        Case No. 17-cv-05517-EMC
                                                          Plaintiff,
                                   5
                                                                                             ORDER OF REFERENCE TO
                                                    v.                                       MAGISTRATE JUDGE FOR
                                   6
                                                                                             DISCOVERY
                                   7     SINCO ELECTRONICS (DONGGUAN)
                                         CO. LTD., et al.,
                                   8                      Defendants.
                                   9           Pursuant to Civil Local Rule 72-1, discovery disputes and all further discovery in this case
                                  10   are referred
                                                         ☒ for random assignment to a United States Magistrate Judge.
                                  11
                                                         ☐ to United States Magistrate Judge.
                                  12
Northern District of California
 United States District Court




                                       Any date for hearing on discovery motions previously noticed on the undersigned's calendar is
                                  13
                                       VACATED.
                                  14
                                                After meeting and conferring, the parties shall prepare a joint letter of not more than 5
                                  15
                                       pages explaining the dispute. Up to 12 pages of attachments may be added. The joint letter must
                                  16
                                       be electronically filed under the Civil Events category of "Motions and Related Filings >Motions--
                                  17
                                       General > Discovery Letter Brief." The Magistrate Judge to whom the matter is assigned will
                                  18
                                       advise the parties of how that Judge intends to proceed. The Magistrate Judge may issue a ruling,
                                  19
                                       order more formal briefing, or set a telephone conference or a hearing. After a Magistrate Judge
                                  20
                                       has been assigned, all further discovery matters shall be filed pursuant to that Judge's procedures.
                                  21
                                                IT IS SO ORDERED.
                                  22
                                       Dated: 11/14/2018
                                  23
                                                                                         ______________________________________
                                  24
                                                                                         EDWARD M. CHEN
                                  25                                                     United States District Judge

                                  26

                                  27

                                  28
                                       Rev. 10-18
